RICKHOFF, Justice,
concurring.
As a former juvenile judge, I admonished thousands of children and their parents pursuant to Tex. Fam.Code Ann. § 54.03(b) (Vernon 1996). I found it impossible to devise an explanation of matters as complex as “the nature and the possible consequences” of proceedings like this one for the cohort of twelve-year-olds who are most prone to error so that they actually understood them. Nevertheless, our stated legislative goal is necessary. The proper admonishments must be delivered in a fashion acceptable if challenged on appeal; hopefully the trial judge will make the additional effort to develop a rapport with the respondent and communicate in language he understands. This trial judge attempted to do just that; ensure that this child actually understood these admonishments — a laudable but most often futile goal.
With this addendum, I join the opinion of the trial court.